Citation Nr: 1602771	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left eye condition (previously claimed as traumatic cataract, left eye).

2.  Entitlement to service connection for a left eye condition.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected prostate cancer, status post radical retropublic prostatectomy prior to August 28, 2012, and in excess of 60 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative changes of thoracic spine prior to November 29, 2010, and in excess of 20 percent thereafter.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left shoulder strain.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected healed fracture, right metatarsal.

7.  Whether the withholding of retroactive VA compensation effective March 1, 2008 to January 1, 2012 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to November 1993.

The initial six matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge regarding the initial six issues addressed in this appeal.  A transcript of the proceeding is associated with the electronic claims file.

The issue of whether the withholding of retroactive VA compensation effective March 1, 2008 to January 1, 2012 was proper was adjudicated in a December 2011 rating decision.  The Veteran filed a timely notice of disagreement and was provided a statement of the case in March 2014. The Veteran perfected his appeal with a March 2014 VA Form 9 and requested a Board videoconference hearing which has not yet been scheduled.

The issues of entitlement to service connection for a left eye condition, entitlement to increased disability ratings for degenerative changes of the thoracic spine, entitlement to a disability rating in excess of 10 percent for service-connected left shoulder strain, entitlement to a disability rating in excess of 10 percent for service-connected healed fracture, right metatarsal, and the issue of whether the withholding of retroactive VA compensation effective March 1, 2008 to January 1, 2012 was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a traumatic cataract, left eye, was denied in a July 1994 rating decision; the Veteran did not appeal and the decision became final in July 1995.

2.  Evidence received since the July 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left eye condition, and raises a reasonable possibility of substantiating the claim.

3.  Prior to August 28, 2012, the Veteran's residuals of prostate cancer were manifested by urinary frequency resulting in a daytime voiding interval between one and two hours, or awakening to void three to four times per night, but did not result in a daytime voiding interval less than one hour, or awakening to void five or more times per night and did not require the wearing of absorbent materials which must be changed more than four times per day.

4.  Since August 28, 2012, the Veteran's residuals of prostate cancer have been manifested by the necessity of wearing absorbent materials which must be changed more than four times per day; the Veteran is receiving the maximum rating available based on the voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection rating criteria; ; marked interference with employment and frequent hospitalization due to residuals of prostate cancer have not been shown.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final; new and material evidence has been received and the claim seeking service connection for a left eye condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Prior to August 28, 2012, the criteria for an initial rating in excess of 20 percent for residuals of prostate cancer were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

3.  Since August 28, 2012, the Veteran has been in receipt of the maximum schedular rating available for residuals of prostate cancer; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.21(b), 4.21, 4.115a, 4.115b, Diagnostic Code 7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of a claim for service connection, VA must still provide generic notice that explains the requirements for reopening such a claim.  Compare Kent v. Nicholson, 20 Vet. App. 1 (2006) with VAOPGCPREC 6-2014.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letter dated in April 2008. The Board finds that the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and VAOPGCPREC 6-2014, and it afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice.

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). Here, a December 2011 SOC provided the Veteran with the relevant rating criteria for rating residuals of prostate cancer.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.1590 (2015). 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In addition, the Veteran was afforded VA examinations in July 2010, August 2012 and November 2012 regarding the residuals of his retropubic prostatectomy.  Together, these examinations provide the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make fully informed determinations in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) .  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In his original claim received in December 1993, the Veteran alleged that he received a burn in the eye from a powerline in 1966.  Upon review of the service treatment records, the RO, in the July 1994 rating decision, noted that the Veteran's entrance examination indicated an old injury of the left eye and at that time there was evidence of a loss of vision in that eye and of a beginning traumatic cataract.  The accompanying Report of Medical History indicated he had been shot with an air rifle in the left eye prior to service.  The claimed in-service eye injury occurred in November 1966 when the Veteran sustained first degree burns of the face from electrical wire.  At that time, he went to the clinic where his eyes were flushed with saline. There was no evidence of permanent eye damage.  The RO concluded that the shot in the left eye with a BB gun prior to service was the "source and etiology of the veteran's left eye condition."  As such, given evidence that the condition pre-existed service, the RO denied the claim.  The Veteran did not appeal.

In February 2008, he filed a new claim for service connection for "eyes/bilateral/accident/power line/burns."

The RO denied service connection for a right eye condition in October 2008 which the Veteran did not appeal.  The RO also declined to reopen a claim for service connection for a traumatic cataract, left eye based on the finding in July 1994 that the disability pre-existed service.

In his August 2009 notice of disagreement, the Veteran explained that while in the Army he had trouble with sunlight and snow and was required to wear sunglasses.  In a July 2014 statement, the Veteran's representative argued that exposure to sunlight in snow during service aggravated the Veteran's eye condition.  In addition,  at his August 2015 hearing, the Veteran claimed he no longer had cataracts, but he did have a current diagnosis of glaucoma.  He indicated he had been told that trauma could cause glaucoma in the eyes.

The Board finds that the Veteran's statement regarding glaucoma at his hearing and the allegation that exposure to sunlight and snow during service may have aggravated a condition in the left eye constitutes new and material evidence.  The evidence indicates an event in service and evidence that such event may be related to a currently diagnosed disability of the left eye.  Therefore, the claim for service connection for a left eye condition is considered reopened and to that extent, the appeal is granted.

III.  Entitlement to Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV. Residuals of Prostate Cancer

The record indicates the Veteran underwent a radical retropubic prostatectomy, which is the removal of the prostate gland due to prostate cancer, in August 2007.  

The Veteran filed for service connection for prostate cancer in February 2008.  In the October 2008 rating decision, the RO granted service connection based on exposure to Agent Orange in Vietnam.  A noncompensable initial rating was assigned.

The Veteran's residuals of prostate cancer are rated under Diagnostic Code 7527. Pursuant to this code, prostate gland injuries, infections, hypertrophy, postoperative residuals should be rated as voiding dysfunction or urinary tract infection, whichever is predominant. In this case, the Veteran's prostate cancer residuals have predominantly been characterized by his voiding dysfunction throughout the appeal period.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day. When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted. When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted. 38 C.F.R. § 4.115a, DC 7527.
 
For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night. A 20 percent rating is warranted for a daytime voiding interval between one and two hours or awakening to void three to four times per night. A 40 percent rating is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. Id.
 
Obstructed voiding includes ratings ranging from noncompensable to 30 percent. A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year. A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months. A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

In his August 2009 notice of disagreement, the Veteran disagreed with the originally assigned noncompensable rating.  

In July 2010, the Veteran underwent a QTC examination at which he complained of stress urge incontinence which he stated had existed for 3 years, following his prostate surgery.  The Veteran indicated wearing one pad per day and that he did not leak every day.  He noted that occasionally he would develop the sudden onset urge to urinate and lose a small amount of urine, although he reported a strong urine stream.  According to the Veteran, during the day he urinated every hour and at night every two to three hours.

In a December 2011 statement of the case, the initial rating was increased to 20 percent based on evidence that the Veteran had to wear absorbent materials which had to be changed less than two times per day, awakening to void three to four times per night, and a daytime voiding interval between one and two hours.  

In August 2012, the Veteran underwent another VA examination.  The examination revealed that the Veteran  required the wearing of absorbent materials that had to be changed more than four times per day.  It was noted the Veteran awakened to void five or more times per night and had a daytime voiding interval between one and two hours.  

In November 2012, the Veteran underwent another examination and again reported that he had to wear absorbent materials that had to be changed more than four times per day; that he awakened three to four times per night to void and that he experienced a daytime voiding interval between two and three hours with a slow and weak stream.

In a November 2012 rating decision, the RO increased the Veteran's rating for prostate cancer to 60 percent with an effective date of August 28, 2012, the date the of the examination that initially demonstrated the increased severity of his symptoms.

At his August 2015 hearing, the Veteran indicated he was not currently receiving treatment for active cancer cells and that there had not been any x-ray findings of cancerous cells.

Overall, the Board finds that based on the evidence of record and the rating criteria, the initial 20 percent rating assigned for the residuals of his prostate cancer was the proper rating.  Prior to the August 28, 2012 examination, the evidence did not show entitlement to a higher rating.  Specifically, the evidence did not demonstrate that the Veteran was wearing absorbent materials that had to be changed more than two times a day or that his daytime voiding interval was less than an hour or that he was awakening in the night to void five or more times or that he experienced urinary retention requiring intermittent or continuous catheterization.

In addition, on and after August 28, 2012, the Veteran has been in receipt of the maximum schedular rating available based on voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection criteria.  The record does not reveal any other residuals related to prostate cancer, to include renal deficiency or weight loss, which might raise consideration of other diagnostic codes.

V.  Extraschedular Considerations

The Board finds that the record does not reflect that the residuals of the Veteran's prostate cancer are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the residuals of his prostate cancer are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's residuals of prostate cancer render him unable to acquire and maintain substantially gainful employment.  The Board concludes that a claim for TDIU has not been raised.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left eye condition is reopened, and to this extent only, the appeal is granted.

Entitlement to an initial rating in excess of 20 percent for service-connected prostate cancer, status post radical retropublic prostatectomy prior to August 28, 2012, and in excess of 60 percent thereafter is denied.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations and to schedule a videoconference hearing.

A.  Left Eye Condition

As explained above, the Board reopened a claim for service connection for a left eye condition.  The Board finds that an examination is warranted to determine whether the glaucoma the Veteran has in his left eye or any other left eye condition was caused by or aggravated during the Veteran's 30 years of military service.  As noted, the Veteran's entrance examination indicates a pre-existing injury to the left eye and service treatment records indicate an in-service injury occurred in November 1966 when the Veteran sustained first degree burns of the face from electrical wire.  He was seen at the clinic and administered saline.  In addition, records dated in 1972 indicate some complaints of photophobia and complaint of a "foreign body" in the left eye causing pain and swelling in the lower lid.

In a July 2014 statement, the Veteran's representative argued that exposure to sunlight in snow during service aggravated the Veteran's eye condition.  In addition, at his August 2015 hearing, the Veteran claimed he no longer had cataracts, but he did have a current diagnosis of glaucoma.  He indicated he had been told that trauma could cause glaucoma to the eyes.  VA treatment records dated in 2014 confirm that the Veteran does have glaucoma.

To provide the Veteran every opportunity, the Board will remand the claim to schedule the Veteran for an eye examination with an appropriate specialist to obtain an opinion as to whether glaucoma, or any other current disability in the left eye, was caused by or aggravated by military service or an event therein.]
B. Thoracic Spine

Service connection was granted for degenerative changes of thoracic spine in the October 2008 rating decision and a 10 percent rating was assigned.  

At a November 2010 VA examination, the Veteran reported he could walk without limitation and had not experienced falls due to his spine condition.  He complained of fatigue and spasms.  He denied stiffness, decreased motion, paresthesia and numbness, although he did report weakness of the spine. The Veteran described the pain as being constant, localized and mild.  He indicated he experienced flare-ups that were characterized by pain and weakness.  The Veteran stated that functionally prolonged walking, bending, lifting and standing were limited.  Upon physical examination, muscle tone and musculature were normal.  Muscle spasm was absent and there was no tenderness, guarding of movement or weakness.  Flexion was to 60 degrees and extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees.  Repetitive motion was possible without additional limitation of motion.

In a December 2011 statement of the case, the RO increased the Veteran's rating to 20 percent based on forward flexion greater than 30 degrees but not greater than 60 degrees effective November 29, 2010, the date of the VA examination.

At his August 2015 hearing, the Veteran indicated he had limited range of motion and pain on motion. He indicated that his back would swell in the neck area.  He indicated he was not currently working because of his back condition.  His treatment consisted of steroid injections, pain pills and exercise.  He indicated using a TENS Unit and a back brace.

The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's spine was over 5 years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   In addition, the Veteran has provided evidence at the August 2015 hearing that his condition has worsened since the time of the last examination.  As such, the claim must be remanded.

C.  Left Shoulder

In a July 1994 rating decision, service connection was granted for left shoulder dislocation, by history.  The Veteran filed for an increased rating in February 2008.

At a VA examination in April 2008, the Veteran reported stiffness , lack of endurance and dislocation of his left shoulder.  He also indicated experiencing constant pain that traveled to his neck and left upper back.  He was taking medication for the pain.  Physical examination revealed weakness, tenderness and guarding of movement.  There was no edema, effusion, redness or heat.  Flexion was to 120 degrees with pain, abduction was to 160 degrees with pain, external rotation and internal rotation were to 70 degrees with pain.  It was noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the left shoulder were normal.

In October 2008, the RO increased the rating for the Veteran's shoulder disability to 10 percent based on evidence demonstrating painful or limited motion of a major joint.  38 C.F.R. § 4.59.

A November 2009 VA treatment records indicated left shoulder flexion was to 160 degrees and abduction was to 170 degrees.

In November 2010, the Veteran underwent another VA examination.  He reported constant pain.  It was noted he was limited in lifting, reaching overhead, pushing and pulling.  Range of motion for the right shoulder was noted to be within normal limits.  Flexion was to 120 degrees with pain. Abduction was to 180 degrees with pain.  Internal and external rotation were to 60 degrees with pain.  Repetitive motion was possible without additional degree of limitation.

At his August 2015 hearing, the Veteran indicated he had pain and decreased range of motion in his shoulder.  He stated he could lift his arm to shoulder height.  He indicated his condition impacted his ability to drive and do other activities of daily living.  He indicated having numbness in both his hands.

The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's left shoulder was over 5 years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   In addition, the Veteran has provided evidence at the August 2015 hearing that his condition has worsened since the time of the last examination.  As such, the claim must be remanded.

D. Healed Fracture, Right Metatarsal

The Veteran last underwent an examination of his feet in April 2008.  At that time,  the Veteran complained of constant right foot pain.  Physical examination revealed normal range of motion.  There was no edema, disturbed circulation, weakness and atrophy of the musculature.  Gait was noted to be normal and it was indicated the Veteran did not require any type of support with his shoes.  X-rays of the right foot showed mild tendonitis with objective factor of painful motion of the right foot.

The Veteran has been assigned a 10 percent rating based on the results of his examination given evidence of moderate symptoms.  The RO found that a 20 percent rating was not warranted because the symptoms did not appear to be moderately severe.

At his August 2015 hearing, the Veteran indicated he experienced constant pain in his foot that was made worse by physical activity.  He had to wear orthopedic shoes.  He indicated he could walk 1/4 mile unassisted.  He indicated his treatment consisted of physical therapy and exercise.

The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's feet was over 7 years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   In addition, the Veteran has provided evidence at the August 2015 hearing that his condition has worsened since the time of the last examination.

E. Withholding of Retroactive VA Compensation

As noted in the Introduction, the Veteran requested a Board videoconference hearing in a March 25, 2014 VA Form 9 that followed the issuance of a March 17, 2014 statement of the case by the RO in regard to whether the withholding of retroactive VA compensation effective March 1, 2008 to January 1, 2012 was proper . It does not appear that the issue has been certified to the Board or that a hearing has been scheduled.  As such, a remand is necessary to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the electronic claims file.

2.  After all outstanding records are obtained, schedule the Veteran for an eye examination with an appropriate specialist to obtain an opinion as to whether glaucoma, or any other current disability in the left eye, was caused by or aggravated by thirty years of military service or an event therein, to include electrical burns to the face sustained in November 1966 or exposure to sunlight and snow.

The electronic claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

It should be noted that the Veteran had an injury to the left eye that pre-existed service, specifically he was hit in the left eye with an air rifle at a young age.  The service treatment records should be reviewed in detail when determining the extent of injury upon entrance to service and whether such injury was aggravated between 1963 and 1993.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected thoracic spine disability.

The electronic claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer.  Along with actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his thoracic spine condition and what impact, if any, those have on his occupational functioning.
4.  After all outstanding records are obtained, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected left shoulder strain.

The electronic claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

The examiner must state the active range of motion of the left shoulder, in degrees. The examiner is also instructed state whether there is any evidence of dislocation of the left shoulder, nonunion with loose movement, or malunion of the left shoulder. If pain on motion of the left shoulder is shown, the examiner is to state at what degree the pain begins. The same range of motion studies must then be repeated after repetitions. The examiner is asked to indicate whether there is any favorable or unfavorable ankylosis of the left shoulder.  

The examiner should also state whether there is any functional loss caused by the Veteran's left shoulder disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint. Additionally, the examiner must report any additional impairment due to pain on use and flare-ups reported in degrees of range of motion lost. 

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of the left shoulder disability and what impact, if any, it has on his occupational functioning.
5.  After all outstanding records are obtained, schedule the Veteran for a VA examination with a VA podiatrist to assess the current nature and severity of his service-connected healed fracture, right metatarsal.

The electronic claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

Any necessary tests should be conducted and it should be explained, to the extent possible, what symptoms are attributable to the Veteran's healed fracture, right metatarsal.  If it is not possible to separate the effects of the healed fracture on the Veteran's overall foot condition from the effects of other foot disabilities that are not service-connected such should be stated.

All pertinent symptomatology and findings must be reported in detail. The examiners must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

The examiner should also state whether there is any functional loss caused by the Veteran's right foot disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint. Additionally, the examiner must report any additional impairment due to pain on use and flare-ups reported in degrees of range of motion lost. 

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected right foot condition and what impact, if any, those have on his occupational functioning.

6.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

7.  Regarding the issue of  whether the withholding of retroactive VA compensation effective March 1, 2008 to January 1, 2012 was proper, schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge and provide appropriate notification to the Veteran and his representative. After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be forwarded to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


